 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDFairchild Camera & Instrument CorporationandInternational Brotherhood of Electrical Workers,Local No. 95,AFL-CIOFairchild Camera & Instrument CorporationandInternational Brotherhood of Electrical Workers,LocalNo.95,AFL-CIO,Petitioner.Cases17-CA-3039 and 17-RC-514917-RC-5149 be remanded to the Regional Directorfor Region 17 for the purpose of conducting a newelection in the appropriate unit at such time as hedeems that the circumstances permit the free choiceof a bargaining representative.[Direction of Second Runoff Election2 omittedfrom publication.]January 11, 1968DECISION,ORDER,AND DIRECTION OFSECOND RUNOFF ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn September 26, 1967, Trial Examiner FannieM. Boyls issued her Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also recommended that the election con-ducted October 6, 1966, be set aside and that a newrunoff election be directed. Thereafter, Respondentfiled exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-'ders that the Respondent, Fairchild Camera & In-strument Corporation, Joplin, Missouri, its officers,agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order.IT IS FURTHER ORDERED that the runoff electionheld on October 6, 1966, among Respondent's em-ployees, be, and it hereby is, set aside and that CaseThe request for oral argument is denied inasmuch as the record, in-cluding the Respondent's exceptions and brief, adequately presents the is-sues and positionsof the parties.2An election eligibility list, containing the names and addresses of allthe eligible voters, must be filed by the Employer with theRegionalDirector for Region 17 within 7 days after the date of this Decision andDirection of Election.The Regional Director shall make the list availableto all parties to the election. No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed.Excelsior UnderwearInc.,156 NLRB 1236.TRIAL EXAMINER'S DECISIONFANNIE M. BoYLS, Trial Examiner: Upon a chargefiled by International Brotherhood of Electrical Workers,Local No. 95, AFL-CIO, herein called the Union, on orabout October 12, 1966, a complaint was issued onMarch 17, 1967, alleging that Respondent, FairchildCamera & Instrument Corporation, had engaged in cer-tain unfair labor practices in violation of Section 8(a)(1)of the Act. Respondent filed an answer denying that ithad engaged in the unfair labor practices alleged. Thiscomplaint case, after being consolidated with a represen-tation case, 17-RC-5149, was heard before me in Joplin,Missouri, on June 1, 1967. The General Counsel andRespondent thereafter filed briefs, which I have carefullyconsidered.Upon the entire record, the briefs, and from my obser-vation of the demeanor of the witnesses, I make the fol-lowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation,engaged in themanufacture,distribution,and sale of cameras, instru-ments, and allied equipment, at Joplin,Missouri. Duringthe year 1966, which is arepresentative period, Respond-ent soldand shipped at and from its Joplin plant finishedproductsvalued in excessof $50,000 directly tocustomers located outside the State of Missouri. Re-spondent concedes,and I find,that it is engaged in com-merce withinthemeaningof Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent's answer admits and I find that the Unionis a labor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. Setting and IssuesAt a representation election held on September 15,1966, the Union received 117 votes, an intervening labororganization, International Association of Machinists and169 NLRB No. 11 FAIRCHILD CAMERA & INSTRUMENT CORP.91AerospaceWorkers, received 3 votes, and 114 em-ployees cast votes against representation.Since theresults of the election were inconclusive,a runoff electionwas held on October 6, 1966. In the runoff election 103employees voted for and 137 against the Union. In objec-tions to the election and in the complaint,it is alleged thatRespondent,during the period between the two elections,called meetings of its employees for the purpose of hear-ing and adjusting employee grievances and promised itsemployees a paid sick leave plan, an object being to inter-fere with a free choice by its employees at the secondrepresentation election, and that Respondent thereby vio-lated Section 8(a)(1) ofthe Act.Whether Respondent'sconduct in this respect was unlawful and constitutesgrounds for setting aside the second election presents theprincipal issue in this case.It is alleged in the complaint that Respondent furtherviolated Section 8(a)(I) of the Act by grantingto its em-ployees a sick leave plan on December 19, 1966, duringthe pendency of the objections to the election.B.The Employee Meetings Conducted by RespondentBetween the Datesof the Firstand theRunoffElectionsDuring the period between the first election on Sep-tember 15 and the runoff election on October 6, Respond-ent's industrial relationsmanager, Milton B. Johnson,held 10 or 12 meetings with groups of the production em-ployees. The first of these meetings was held on Sep-tember 20 and the last on October 3 or 4. Employees, ingroups of 12 to 20 each, were told by their supervisors togo to Respondent's conference room and they were thereinvited by Johnson to air their grievances or complaintsand ask any questions they might wish to ask.At one of themeetingsheld on September 20, Johnsonopened the meeting by telling the employees that he feltthere was unrest or unhappiness among some of them andthat he would like to learn from them what they thoughtwas wrong at the plant. He stated that "if there wasanything or any trouble that he could help [them] with,"he "would try to straighten it out." One of the complaintsaired involved employee McGarrah who, at times, actedas a NASA instructor but when not instructing performedthe sameworkas production workers. Some employeesexpressed the view that it was unfair to pay her a substan-tially higher rate of pay than that paid to production work-ers,which they conceded was warranted while she wasinstructing,at times when she was doing the same kind ofproduction work as the other employees receiving sub-stantially less pay. Johnson asked for suggestions as towhat the employees thought should be done about thismatter.Various suggestions-such as that McGarrah bereclassified as a lead girl, that while not instructing she beput on some kind of nonproduction work at her higherrate of pay, or that the wages of the other production wor-kers be raised-were offered.Johnson promised to in-vestigate the matter and give it some further thought.Another matter about which employees asked at thismeeting was a paid sick leave plan for the productionworkers. Some of them expressed the view that theyshould have such a plan. Johnson told the employees thatthe Companyhad put into effect a paid sick leave plan foroffice employees during the preceding year and, to hissurprise, it had worked out satisfactorily,with no moreabsenteeism after than before the institution of the plan.Johnson said that the Company was working on theproblem as it related to the production workers but hadnot as yet"come up with anything."1Also at this meetingsome employees raised a question about wage increasesand Johnson explained that the Company,as it had donein previous years, was making a survey to determinewhether wage increases were in order.He stated, how-ever, that he could not say what the outcome of the sur-vey might be.2Stillanother employee at this September 20 meetingcomplained that employees had asked several times thata seniority list be posted and that nothing had been doneabout it. Following this meeting and prior to the runoffelection a seniority list was posted.3At one of the employee meetings held on October 3, anumber of the same questions were raised as had beenraised at the September 20 meeting just described. Ac-cording to the credited testimony of employee Noe, John-son explained to the employees that the meeting was justto take up their gripes or answer questions about com-pany policy and not to determine whether they shouldvote for or against the Union.Some of the employeesasked about getting more money and Johnson replied thatthe Company was in the process of making a cost of livingsurvey to ascertain whether a wage increase was war-ranted. Other employees were interested in knowing howthe vacation schedule worked and about Respondent'sseniority policy, and Johnson explained those matters tothem.Many of those present at this meeting were newemployees and Johnson told them that the answers tomost of their questions could be obtained from readingthe employees'handbook which had been given to all em-ployees. In answer to a question by one employee aboutthe chances of getting the parking lot paved,Johnsonreplied that the Company was in the process of expand-ing, that it had not decided in what direction it would goin building a new plant and that it did not want to pave theparking lot, and then tear part of it up for the new plant lo-cation.At a meeting held with another group of employees onOctober 3,similar questions were raised. According tothe credited testimony of employee Lewis, in response toa question by the employee as to why the production em-ployees could not have a paid sick leave plan like that ac-corded the office employees,Johnson replied that such aplan was being contemplated for the production workers.When an employee complained of the holes in the parkinglot, Johnson stated that no plans had been made to im-prove it but suggested that it would help if employeeswouldtry torefrain from spinning the tires on their cars.As at the September 20 meeting,a question was raised asto the fairness of paying employee McGarrah a wagehighter than that paid other production workers duringthe time when she was performing production work.Industrial RelationsManager Johnson testified that itwas at the employees'request that he conducted theseconferences and that all of the meetings"evolved aroundIItwas not until December 19, subsequent to the runoff election, thatRespondent announced the institution of a sick leave plan for the produc-tion workers.2 It was in fact the policy of the Company to make an annual surveywith respect to whether wage increases and fringe benefits should begranted.3 The abovefindings concerningwhat took place at themeeting justdescribedare basedupon the undisputedand mutuallycorroborativetestimony of employees Yust and Crossley 92DECISIONS OF NATIONALproduction,policy and safety problems."He furthertestified that he started off the meetings with the an-nouncement that the employees were called together to"discuss any or answer any questions pertaining to thesethree areas,production,policy or safety,"and thatquestioning regarding production problems took up mostof the time.Johnson's testimony regarding these meetingswas very vague and general and I do not credit it insofaras it is inconsistent with that of the employee witnesses.He could not name any employeewho purportedlyrequested the conferences, explaining,"They went totheir supervisors and asked them if they could have a con-ference" and"As a rule,they would go to their super-visor."None of the four employee witnesses whotestified about these meetings themselves requested orknew of any other employee who had requested themeetings.Although Johnson had from time to time in thepast met with individual employees or small groups aboutspecial problems,at their request,meetings with the em-ployees generally such as those here under considerationwere infrequent. Johnson testified that the last suchmeetings were in late 1965,to explain an insurance plan.The last such conference employee Lewis could re-member attending where employees were invited to airtheir grievances was in 1964 or 1965 just before an elec-tion initiated by a representation petitionfiled by theMachinists Union.Johnson was not a very candid witness.I doubt thatany employee in fact requested a meeting to air employeegrievances.But even if one or more employees didrequest a meeting,thiswould not have warranted John-son's action in calling the meetings with all employees, in-cluding those who had not requested meetings,during thecritical period just preceding the runoff election to con-sider matters which normally would be discussed with abargaining representative.I am convinced and find, underall the circumstances,that the meetings between Sep-tember 20 and October 4 were called by him for the pur-pose of learning from the production employees (whowere in the unit which the Union sought to represent)what grievances or complaints they had which mightcause them to want a union as their representative and ofadjusting or causing the employees to believe he wouldadjust such complaints,his object being to bring about adefeat of the Union in the runoff election.The mere act ofan employer in soliciting employees to air theirgrievances is, without more,sufficient to warrant an in-ference by the employees that their employer intends totry to-do something about their grievances. Johnson, how-ever, expressly told some of the employees that the pur-pose of the meetings was to learn about any problem anemployee might have and "try to straighten it out."Although in his replies to employee questions concerningtheir various complaints,Johnson sought to avoid makingexpress promises of benefits, his responses were in mostinstancesclearlyintended to leave the employees withthe impression that their grievances would be satisfied.This was especially true with respect to his handling ofthe paid sick leave request.Moreover,he, in fact,did adjust one of the grievances- that relating to the nonposting of a seniority list - fol-lowing one of the meetings and prior to the runoff elec-tion.This matter was apparently of sufficient importancein the minds of the employees to have been the subject ofa complaint upon several previous occasions and the sub-ject of Respondent's seniority policy was brought up atmore than one of the conferences with the employeesLABOR RELATIONS BOARDconducted shortly before the runoff election. Althoughmany of the employees may have known that by inquiringinRespondent's personnel office about their relativeseniority standing, they could have been shown the listthere, it is natural that individual employees might bereluctant to expose themselves to special attention in thatrespect, especially at a time when, uninformed as to theirrelative seniority, they would not know whether they hada justified grievance.It is found that Resondent, in conducting the meetingwith groups of employees to have them air theirgrievances, in posting the seniority list of its productionworkers and in making veiled promises to grant them apaid sick leave plan and other benefits pursuant to thecomplaints which Respondent had invited its employeesto air, was motivated by a desire to bring about the defeatof the Union in the runoff election and that such conductconstituted interference with the employees' organiza-tional rights within the meaning of Section 8(a)(1) of theAct.N.L.R.B. v. Exchange Parts Company,375 U.S.405.C.The Grant of a Paid Sick Leave Plan to ProductionWorkers Subsequent to the Runoff ElectionIt is undisputed that on December 19, 1966, more than2 months after the date of the runoff election but whileobjections to the election were still pending, Respondentannounced to its production workers that it was grantingthem a paid sick leave plan which, together with a generalwage increase, would be put into effect on January 1,1967. It is alleged that the announcement of the paid sickleave plan was an unlawful interference with the em-ployees' organizational rights. I do not agree. The recordshows that as a result of surveys which it conducts eachyear as to what wage increases and fringe benefits arewarranted, Respondent has granted a general wage in-crease each year since it opened its plant in 1961 and hasadded fringe benefits every year except in 1963. It is afair inference therefore that, regardless of whether anyunion was then seeking to represent its production work-ers, Respondent would have granted the paid sick leaveor some other fringe benefits to its employees in 1966. In-deed, a failure of Respondent to follow its established pol-icy in this regard because of the pendency of therepresentationquestionmight itself have subjectedRespondent to an unfair labor practice charge.DanHoward Manufacturing Co.,158 NLRB 805, 813.CONCLUSIONS OF LAW1.By interfering with its employees in the exercise ofthe rights guaranteed in Section7 of the Act,as set forthabove, Respondent has engaged in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(1)and Section 2(6) and(7) of the Act.2.By its conduct, as set forth above,Respondent hasinterfered with the exercise of a free and untrammeledchoice in the runoff election held on October 6, 1966.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act,my Recommended Order will require that Respondentcease and desist therefrom and take the affirmative actioncustomarily required to remedy unfair labor practices ofthe nature found. FAIRCHILD CAMERA & INSTRUMENT CORP.Having found that Respondent's said, conduct inter-fered with the exercise of a free and untrammeled choicein the runoff election, my Recommended Order will pro-vide that said election be set aside and that a new electionbe directed.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and upon the entire record in this case, and pursuantto Section 10(c) of the National Labor Relations Act, asamended, it is hereby ordered that Respondent, FairchildCamera & Instrument Corporation, its officers, agents,successors and assigns, shall:1.Cease and desist from:(a)Conducting meetings with groups of its employeesfor the purpose of hearing and adjusting employeegrievances, and promising or granting them economicbenefits or improved working conditions, in order to in-terfere with their choice of a bargaining representative, oras an inducement to reject and refrain from activities insupport of International Brotherhood of Electrical Work-ers,Local No. 95, AFL-CIO, or any other labor or-ganization; provided, however, that nothing in this Ordershall be construed as requiring Respondent to vary orabandon any economic benefit or other terms or condi-tions of employment which it has heretofore established.(b) In any like or related manner interfering with itsemployees in the exercise of their right to self organiza-tion, to form labor organizations, to join or assist Interna-tional Brotherhood of Electrical Workers, Local No. 95,AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choos-ing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protectionor to refrain from any or all such activities.2.Take the following affirmative action designed to ef-fecttiate the policies of the Act:(a)Post at its Joplin, Missouri, plant, copies of the at-tached notice marked "Appendix."4 Copies of saidnotice, on forms provided by the Regional Director forRegion 17, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byitfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 17, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.5IT IS FURTHER ORDERED that the runoff election held inCase 17-RC-5149 on October 6, 1966, be, and the sameis,set aside and that the case be remanded to theaforesaid Regional Director for the purpose of conduct-ing a new runoff election at such time as he deems that93circumstances permit the free choice of a bargainingrepresentative.4 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "5 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended O er of a Trial Ex-aminer of the National Labor Rel boons Board and inorder to effectuate the policies of/ the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT conduct meetings with groups of ouremployees for the purpose of hearing and adjustingtheir grievances, or promise or grant them economicbenefits or improved working conditions, in order todiscourage our employees from voting for, joining, orsupporting International Brotherhood of ElectricalWorkers, Local No. 95, AFL-CIO, or any otherunion. This does not mean, however, that we willremove from our bulletin boards the seniority listwhich we posted or that we will take from you anybenefit we have granted you even though these mat-ters were mentioned by you at the meetings at whichwe heard your grievances.WE WILL NOT in any like or related manner inter-fere with our employees in the exercise of their or-ganizational rights guaranteed under the NationalLabor Relations Act.FAIRCHILD CAMERA & IN-STRUMENT CORPORATION(Employer)Dated"By(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 610 FederalBuilding, 601 E. 12th Street, Kansas City, Missouri64106, Telephone FR4-5181.